Case 2:20-cv-00012-JRS-MJD Document 65 Filed 02/12/21 Page 1 of 1 PageID #: 771




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                              )
                                                    )
                              Petitioner,           )
                                                    )
                         v.                         )       No. 2:20-cv-00012-JRS-MJD
                                                    )
 B. LAMMER,                                         )
                                                    )
                              Respondent.           )


                  ENTRY DENYING MOTION FOR EXTENSION OF TIME

        Martin Gottesfeld's deadline to file an amended reply is March 15, 2021. Dkt. 63.

 Accordingly, Mr. Gottesfeld's for an extension through March 1, dkt. [64], is denied.

 Mr. Gottesfeld continues to have through March 15, 2021, to file his amended reply.

        IT IS SO ORDERED.


Date: 2/12/2021




 Distribution:

 MARTIN S. GOTTESFELD
 12982-104
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov
